UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


T .M., et al.,                               )
                                             )
                     Plaintiffs,             )
                                             )
                     v.                      )   Case No. 12-cv-1490 (RJL)
                                             )
DISTRICT OF COLUMBIA,                        )
                                             )
                     Defendant.              )


                                         ORDER

       F r the reasons set forth in the Memorandum Opinion entered this date, it is this



       ORDERED that the defendant's Motion to Dismiss [Dkt. #11] is GRANTED in

part and DENIED in part; it is further

       ORDERED that plaintiffs' Rehabilitation Act claim in Count I of the Complaint

[Dkt. #1] is DISMISSED; and it is further

       ORDERED that Count II ofthe Complaint [Dkt. #1] is DISMISSED.




                                                 United States Dtstrict Judge